Case 1:21-cv-00873-RC Document6 Filed 03/31/21

JS-44 (Rey. 11/2020 DC)

CIVIL COVER SHEET

Page 1 of 2

 

1. (a) PLAINTIFFS

FEDERAL TRADE COMMISSION

(b) COUNTY OF RESIDENCE OF FIRSTLISTED PLAINTIFF
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS

ILLUMINA, INC.
GRAIL, INC.

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT 88888

(IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

Susan Musser

(202) 326-2122

Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, D.C. 20580

(c) ATTORNEYS {FIRMNAME, ADDRESS, AND TELEPHONE NUMBER)

NW New York, NY 10019

 

ATTORNEYS (IF KNOWN)
Christine A. Vamey Michael G. Egge
Sharonmoyee Goswami Marguerite M. Sullivan
Cravath, Swaine & Moore LLP Latham & Watkins LLP
825 Eighth Avenue 555 Eleventh Street

Washington, D.C, 20004

 

IL. BASIS OF JURISDICTION
(PLACE ANx IN ONEBOX ONLY)

© 1 U.S. Govemment
Plaintiff

oO 2 US. Government
Defendant

oO 3 Federal Question
(U.S. Government Not a Party)

oO 4 Diversity
{Indicate Citizenship of
Parties in item III)

 

Foreign Country

Foreign Nation

TH. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x INONEBOX FOR
PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

PIF DFT PTF DFT
Citizen of this State © 1 Oo 1 Incorporated or Principal Place 0 4 oO 4
of Business in This State
Citizen of Another State 2  ©/2 Incorporated and Principal Place Os Os
of Business in Another State
Citizen or Subject ofa O03 O03

O« O¢6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit) |

 

© A. Antitrust |O B. Personal Injury/ © C. Administrative Agency © D. Temporary Restraining
Malpractice Review Order/Preliminary
[23410 Antitrust CJ 310 Airplane ~__} 151 Medicare Act Injunction

 

 

.) 315 Airplane Product Liability
a 320 Assault, Libel & Slander
Y} 330 Federal Employers Liability
Cc 340 Marine
[_] 345 Marine Product Liability
350 Motor Vehicle

(_] 355 Motor Vehicle Product Liability
ca 360 Other Personal Injury
{| 362 Medical Malpractice
C 1365 Product Liability ro
"3 367 Health Care/Pharmaceutical

Personal Injury Product Liability
i__} 368 Asbestos Product Liability

 

Social Security
<j 861 HIA (1395ff)

i__| 862 Black Lung (923)

[_} 863 DIWCIDIWW (405(g))
[__] 864 SSID Title XVI

[-_] 865 RSI (405(g))

Other Statutes

J 891 Agricultural Acts

{__! 893 Environmental Matters
_: 890 Other Statutory Actions (If

Administrative Agency is
Involved)

 

Any nature of suit from any category
may he selected for this category of
case assignment.

*(If Antitrust, then A governs)*

 

O E. General Civil (Other)

OR oO

F. Pro Se General Civil

 

 

Real Property
Cc] 210 Land Condemnation

CI 220 Foreclosure

ij 230 Rent, Lease & Ejectment
_l 240 Torts to Land

{__]245 Tort Product Liability
} 290 All Other Real Property

Personal Property
(] 370 Other Fraud

Ci 371 Truth in Lending

r_l 380 Other Personal Property
Damage

a 385 Property Damage
Product Liability

 

Bankruptcy
{_j 422 Appeal 27 USC 158
L__| 423 Withdrawal 28 USC 157

Prisoner Belifians

Ld 535 Death Penalty

L_} 540 Mandamus & Other

L_] 550 Civil Rights

a) 555 Prison Conditions

t_] 560 Civil Detainee — Conditions
of Confinement

Pro igh

vt 820 Copyrights

CJ 830 Patent

{3 835 Patent — Abbreviated New
Drug Application

Federal Tax Suits
{1870 Taxes (US plaintiff or

_| 465 Other Immigration Actions

defendant) {-~} 470 Racketeer Influenced
(871 ~ Party 26 USC & Corrupt Organization

Forfeiture/Penal
F_}] 625 Drug Related Seizure of

Property 21 USC 881
_] 690 Other

Other Statutes
5” {375 False Claims Act

'") 376 Qui Tam (31 USC
3729%(a))

_ | 400 State Reapportionment

| 430 Banks & Banking

 

 
 
  
  

“1 840 Trademark 1 450 Commerce/ICC Rates/etc
| 880 Defend Trade Secrets Act of “ =| 460 Deportation
2016 (TSA) 1] 462 Naturalization

 

Application

 

i) 480 Consumer Credit

{___] 485 Telephone Consumer
Protection Act (TCPA)

1 490 Cable/Satellite TV

[_] 850 Securities/Commodities/
Exchange

Lj 896 Arbitration

{~~} 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

{__] 950 Constitutionality of State
Statutes

*_ | 890 Other Statutory Actions
{if not administrative agency
review or Privacy Act)

 

 

 
Case 1:21-cv-00873-RC Documenté6 Filed 03/31/21 Page 2 of 2

 

© G. Habeas Corpus/ © H. Employment © 1. FOIA/Privacy Act © J. Student Loan
2255 Discrimination
{] 530 Habeas Corpus — General [J 442 Civil Rights - Employment i) 895 Freedom of Information Act | [7 ]152 Recovery of Defaulted
[_] 510 Motion/Vacate Sentence (criteria: race, gender/sex, |__, 890 Other Statutory Actions Student Loan
[1 463 Habeas Corpus — Alien national origin, (if Privacy Act) (excluding veterans)
Detainee discrimination, disability, age,

religion, retaliation)

 

*(If pro se, select this deck)* *(If pro se, select this deck)*
© K. Labor/ERISA © L. Other Civil Rights © M. Contract © N. Three-Judge
(non-employment) (non-employment) Court
~ Ci 110 Insurance
{1710 Fair Labor Standards Act ~ ] 441 Voting (if not Voting Rights i" 120 Marine [] 441 Civil Rights - Voting
(__} 720 Labor/Mgmt. Relations Act) {7 130 Miller Act (if Voting Rights Act)
[1 740 Labor Railway Act [[-1443 Housing/Accommodations Li 140 Negotiable Instrument
{_] 751 Family and Medical (-_] 440 Other Civil Rights (1150 Recovery of Overpayment
Leave Act ("1445 Americans w/Disabilities — & Enforcement of
Cj 790 Other Labor Litigation Employment Judgment
[-]791 Empl. Ret. Inc. Security Act (_] 446 Americans w/Disabilities — [1153 Recovery of Overpayment
Other of Veteran’s Benefits
(71448 Education [160 Stockholder’s Suits

Co 190 Other Contracts
("1195 Contract Product Liability

Lenemes

 

 

 

 

F-. “I 196 Franchise
V. ORIGIN
© 1 Original oO 2 Removed oO 3 Remanded oO 4 Reinstated © 5 Transferred oO 6 Multi-district oO 7 Appeal to oO § Multi-district
Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation —
Court Court district (specify) from Mag. Direct File

Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
15 U.S.C. 53(b) and 15 U.S.C. 26. Action for preliminary injunction; potential violation of 15 U.S.C. 18, 21, and 45.

 

 

 

 

 

 

 

VII. REQUESTED IN ~  7=——™ CHECKIF THIS IS ACLASS DEMAND $ Check YES only if demanded incomplaint
COMPLAINT ACTION UNDERF.R.CP, 23 JURY DEMAND: yes[__] NoLx]
VIIL RELATED CASE(S) (See instruction) YES rj NO ie Ifyes, please complete related case form
IF ANY . ~
DATE: 03/30/2021 SIGNATURE OF ATTORNEY OF RECORD EigAan 2 4 2 LAAN
SF vt

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, exceptas provided by local mules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed,
Listed below are tips for completing the civil coversheet. These tips coincide with the Roman Numerals on the cover sheet.

I COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiffis resident of United Statesbutnot Washington, DC, and 99999 if plaintiff is outside the United States.

HL CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

Iv. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment ofa judge to yourcase will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only onecategory. You mustalso select one corresponding
nature of suit found underthe category ofthe case,

VL CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VIII. RELATED CASE(S), IF ANY: Ifyou indicated that there is a related case, you must complete a related case form, which may be obtained from
the Clerk’s Office.

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
